Title: General Orders, 8 June 1777
From: Washington, George
To: 



Head-Quarters, Middle-Brook June 8th 1777.
Mifflin.Munster. Milford.


By intelligence from different quarters, there is much reason to believe the enemy are on the eve of some important operation—This makes it absolutely necessary, that the whole army should hold themselves, in constant readiness to move at a moments warning; and for that purpose they are to be always furnished with three days provision, ready cooked—Officers to take care that their men carry their own

packs; and to suffer none but invalids to put their arms, or packs into the waggons.
The Quarter Master General to settle with the Brigadiers, the proper allowance of waggons for their respective brigades; and to furnish them, or make up any deficiency immediately.
All arms delivered out of the public stores, or purchased by officers for the use of the Continent; to be branded without loss of time, agreeable to former orders.
For the future none but printed furloughs to be given to soldiers—Any soldier absent from his corps with only a written furlough, will be taken up, and his furlough deemed a forgery—This to be advertised in the public papers of each state.
A return to be made to morrow of the Chaplains in each brigade, specifying where they are.
